           Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________________________
C.G., a minor, by and through       :
her parents, and next friends, P.G. :
and D.G.                            :
             Plaintiff,             :
                                    :
      v.                            :  No:_______________
                                    :
Saucon Valley School District       :
                                    :  Jury Trial Demand
             Defendant.             :

                             VERIFIED COMPLAINT

      Plaintiff C.G., by and through her parents and next friends P.G. and

D.G. (“Plaintiffs”) brings these claims for relief against Defendant Saucon

Valley School District and alleges as follows:

                                   INTRODUCTION

      1.      Plaintiff C.G. is a 16-year-old student with complex physical,

psychological, and emotional needs who has been unable to attend school

in-person since it began on August 23, 2021, because Defendant refuses

to allow her to bring her service dog with her to help monitor and prevent

her seizure activity. Among other disabilities, she has intractable complex

partial epilepsy, acute anxiety, autism, depression, and cerebral palsy.

Soon after turning six years old, C.G. had brain surgery to remove a lesion

in her brain in an effort to try to control her epileptic seizures. The surgery
           Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 2 of 17




was only partially successful, and medications are only partially effective in

mitigating her seizures.

      2.      In February 2021, Merlin’s Kids, a non-profit organization that

has trained more than 1000 service animals, provided C.G. with a trained

service dog, George. Before becoming her service dog, George underwent

more than 1500 hours of extensive training which included training in the

ability to detect rising cortisol levels on C.G.’s breath. Cortisol, a stress

hormone, is released prior to increases of adrenaline, which can cause

C.G. to have a panic attack or a seizure. C.G. and her family received

more than 40 hours of training over 12 weeks to become fully certified

handlers/trainers for George. C.G.’s mom, P.G., subsequently asked the

Defendant to allow George to attend school with C.G.

      3.      The Defendant, Saucon Valley School District, however, has

refused to provide C.G. the reasonable accommodation of allowing her to

attend school with George in violation of Title II of the Americans with

Disabilities Act, 42 U.S.C. §§ 12131-34, and Section 504 of the

Rehabilitation Act, 29 U.S.C. § 794. Defendant’s reasoning for denying this

accommodation has varied. The Defendant has asked for documentation

and certification for George that is contrary to the Americans with

Disabilities Act. At other times, Defendant has said that C.G. could attend


                                        2
           Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 3 of 17




school with George, but only if her parents could obtain certification that

George would not need to be taken outside to use the bathroom during the

school day. C.G.’s mother was additionally told that George would not be

allowed to use the bathroom anywhere on school property. At other times,

Defendant has denied that George is a service animal. The Defendant’s

refusal to grant C.G. a reasonable accommodation has caused her to

experience increased anxiety and depression and deprived her of

invaluable in-person education.

      4.      With the school year already underway and having failed to

receive a reasonable accommodation from the Defendant, C.G.’s parents

now ask the Court for declaratory and injunctive relief and for a trial on the

merits to determine liability and damages.

                             JURISDICTION AND VENUE

      5.      Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331,

this being a case arising under the laws of the United States.

      6.      Plaintiff’s claims are authorized by 42 U.S.C. § 1983, 29 U.S.C.

§ 794a, 28 U.S.C. §§ 2201 and 2202, and 42 U.S.C. § 12133.

      7.      Venue is appropriate in this district pursuant to 28 U.S.C.

§ 1391(b)(1) since the Defendant resides in this district.




                                        3
           Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 4 of 17




                                       PARTIES

      8.      Plaintiff C.G. is a student enrolled in the 11th grade at Saucon

Valley High School, which is part of the Saucon Valley School District, and

who resides with her parents in Hellertown, Pennsylvania.

      9.      P.G. is C.G.’s mother.

      10.     D.G. is C.G.’s father.

      11.     Defendant Saucon Valley School District is a public school

district located in Northampton County, Pennsylvania (the “District” or

“Saucon Valley”).

      12.     Saucon Valley’s primary place of business is located at 2097

Polk Valley Rd, Hellertown, PA 18055.

                              FACTUAL ALLEGATIONS

                          C.G. is a Person with a Disability

      13.     C.G. is a sixteen-year-old with Autism Spectrum Disorder,

spastic diplegic cerebral palsy, intractable complex partial epilepsy,

Attention Deficit Hyperactivity Disorder, Anxiety Disorder, Depression,

chronic Migraines, Dyspraxia (Developmental Coordination Disorder), and

Specific Learning Disabilities which have included Math Disorder, Disorder

of Written Expression, and an Executive Function Disorder.




                                        4
        Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 5 of 17




      14.   In July 2016, C.G. had a lesionectomy performed on the right

side of her brain where part of her brain was removed in an effort to control

her seizures.

      15.   A grand mal seizure causes a loss of consciousness and

violent muscle contractions. Grand mal seizures are the types of seizures

most people envision when they think about seizures.

      16.   C.G. had two grand mal seizures soon after her lesionectomy,

one of them at home after her first day back to school after surgery. Most

of the time, however, C.G. does not have grand mal seizures.

      17.   C.G. has an Individualized Education Program (“IEP”) from

Saucon Valley and receives special education services under the disability

classification of Other Health Impairment for her epilepsy and Specific

Learning Disability in math problem solving.

      18.   C.G. takes the prescription drug Lamictal in the morning and in

the evening to help control her seizures. Because C.G.’s epilepsy is

intractable, medications are only partially successful at controlling it.

      19.   C.G.’s IEP recognizes that she takes Lamictal, and as an

accommodation for her epilepsy, incorporates a seizure protocol /

emergency care plan.




                                       5
        Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 6 of 17




      20.    C.G.’s seizure plan states that the frequency of her seizures is

varied, and there is no consistent pattern.

      21.    C.G.’s seizure plan states that symptoms of her seizures may

include staring, confusion, incontinence, combativeness, verbal confusion,

lip smacking, and repetitive action behaviors. Because of these symptoms,

at the time it is happening, it can often be difficult to assess whether C.G. is

having a seizure.

      22.    C.G.’s seizure plan lists stress and fatigue, in addition to

excessive heat / light exposure changes, as triggers for her seizures.

      23.    C.G.’s seizure plan provides instructions on the administration

of rescue medications, which the school nurse possesses, and requires

that emergency services, 911, be called every time C.G. experiences a

seizure. She must then be taken to a hospital.

      24.    Increased anxiety, if left unaddressed, can cause C.G. to have

a seizure.

                         C.G. Has a Service Animal

      25.    C.G. has a service dog named “George.” George is a three-

year old American Kennel Club standard poodle.

      26.    Merlin’s Kids, a nonprofit organization that trains shelter dogs to

be service animals, has trained and certified George.


                                        6
         Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 7 of 17




        27.   Merlin’s Kids has trained more than 1000 service animals.

        28.   George is a multiple-task trained medical service dog, who has

received more than 1500 hours of training over 18 months and an

additional 9 plus months of public access exposure training.

        29.   The tasks that George is trained to perform include Mobility

Assistance, DPT (Deep Pressure Therapy), Mitigation of Anxiety, Seizure

Response, Additional Medical Alert and Response.

        30.   George is trained, among other things, to smell rising cortisol

levels on C.G.’s breath, to alert C.G. and those around her to an increase

in anxiety that can possibly lead to a panic attack or seizure, and to provide

deep pressure therapy to help calm her.

        31.   C.G. and her parents completed training and certification

through Merlin's Kids, including a 12-week intensive PSD (Personal

Service Dog) behavioral training course and more than 40 additional hours

of hands-on training and public access required by Merlin’s Kids for full

certification for George as a task-trained Service Dog and for C.G. and her

parents as fully certified handlers/trainers for George.

        32.   George went home with C.G. and her parents in February

2021.




                                        7
        Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 8 of 17




      33.   George has met and surpassed all requirements in public

access, task training, and Canine Good Citizen certification protocol.

 Saucon Valley Has Refused C.G. the Reasonable Accommodation of
                  Attending School With George

      34.   The District was aware that C.G. had a service animal as early

as the spring of 2021 when P.G., C.G.’s mother, made them aware of

George during IEP team meetings.

      35.   P.G. had a discussion with C.G.’s IEP team on or about July

22, 2021 during which C.G’s use of her service animal at school was

discussed. The team met George at that time.

      36.   At the July 22, 2021, IEP team meeting, C.G. demonstrated to

the team that she was trained to handle George. The IEP team was

impressed by C.G.’s handing of George.

      37.   Also at the July 22, 2021, IEP team meeting, P.G. raised the

issue of allowing George to use the bathroom during day and asked that

C.G. be allowed to take him outside during her lunch period so that George

could relieve himself.

      38.   As a trained service animal, George is trained to relieve himself

promptly when given the opportunity.

      39.   On July 27, 2021, P.G. received an email from the District

requiring that she provide certification that George could remain in the

                                       8
        Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 9 of 17




school building all day without being taken outside to use the bathroom or

needing to be fed.

      40.   The District’s July 27, 2021, email to P.G. also required P.G. to

provide certification that C.G. was George’s handler.

      41.   On August 17, 2021, P.G. emailed Dr. Craig Butler,

superintendent of the District, stating that C.G. has a disability, providing a

description of where George was trained, describing the tasks George is

trained to perform, and providing a copy of George’s vaccination records.

The District did not respond to P.G.’s email.

      42.   On August 18, 2021, P.G. emailed the District a thorough

explanation of the tasks George is trained to perform and the beneficial

effect he has had upon C.G. This email describes George’s training to

detect rising cortisol levels and the detection of behaviors in C.G. that may

indicate a seizure.

      43.   On August 20, 2021, P.G. had a verbal conversation with Dr.

Craig Butler asking that the District allow C.G. to attend school with her

service animal. P.G. was told that someone would contact her before

school started the following Monday.

      44.    No one from the District contacted P.G. or D.G., C.G,’s father,

before school started on August 23, 2021.


                                       9
       Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 10 of 17




      45.   Throughout the week of August 23-27, 2021, Plaintiff’s counsel

continued to advocate for the District to allow C.G. to attend school with her

service animal.

      46.   On August 30, 2021, P.G. again provided, via email, detailed

information to the District about C.G.’s disabilities, George’s training, and

C.G.’s need for George to attend classes with her. This communication

included a letter from C.G.’s psychiatrist’s office recommending that C.G.

be allowed to attend school with her service animal, a letter from C.G.’s

neurologist to the same effect, and a letter from Merlin’s Kids detailing

George’s extensive training and what he is trained to do.

      47.   As of the date of this Complaint, the District has not provided

C.G. with the reasonable accommodation of allowing her to attend school

with George and C.G. has not received any educational instruction from the

District since school started on August 23, 2021.

 Damages to C.G. Caused by Saucon Valley’s Refusal to Allow Her to
              Attend School with her Service Animal

      48.   C.G. has suffered irreparable harm to her educational interests

because she has been denied the reasonable accommodation of attending

school with her service animal. Specifically, C.G. is irreparably harmed by

her inability to access and benefit from in-person educational instruction to

the same extent as her non-disabled peers without her service animal.

                                      10
       Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 11 of 17




      49.   C.G. has suffered, and continues to suffer, irreparable harm in

the form of emotional distress, increased anxiety, and depression as a

result of the District’s outrageous and willful conduct.

                                   COUNT I
       Violation of Title II of the Americans with Disabilities Act,
                           42 U.S.C. §§ 12131-34

      50.   Plaintiff incorporates the allegations of the preceding

paragraphs as if fully set forth herein.

      51.   Plaintiff is a qualified individual with a disability within the

meaning of the Americans with Disabilities Act (ADA). See 42 U.S.C.

§§ 12102, 12131.

      52.   George is a dog that is individually trained to do work or

perform tasks for the benefit of an C.G. as defined by the ADA’s

implementing regulations at 28 C.F.R. § 35.104.

      53.   The tasks George is trained to perform include mobility

assistance, deep pressure therapy, mitigation of anxiety, seizure control,

and additional medical alert and response.

      54.   Defendant is a public entity within the meaning of the ADA.

See 42 U.S.C. § 12131.

      55.   Defendant has discriminated and is continuing to discriminate

against Plaintiff on the basis of his disability in violation of the ADA and its


                                        11
        Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 12 of 17




implementing regulations by: (a) failing to provide reasonable modifications

necessary for Plaintiff to participate in Defendant’s programs and activities;

(b) failing to afford Plaintiff such benefits and services as are offered to

individuals without disabilities in a manner that is equal to others; (c) failing

to provide Plaintiff with benefits in a manner that is as effective in affording

equal opportunity to obtain the same result, gain the same benefit, and

reach the same level of achievement as that provided to others ; (d)

utilizing criteria or methods of administration that have the effect of

subjecting qualified individuals with disabilities to discrimination on the

basis of disability; and (e) utilizing criteria or methods of administration that

have the purpose or effect of defeating or substantially impairing

accomplishment of the objectives of Defendant’s program with respect to

individuals with disabilities. See 42 U.S.C. § 12132; 28 C.F.R. § 35.130(a),

(b)(1), (b)(3), (b)(7).

      56.    Defendant’s unlawful actions were and are intentional, willful,

malicious and/or done with reckless disregard to Plaintiff’s right to be free

from discrimination based on her disability.

      57.    Plaintiff is, and will continue to be, immediately and irreparably

injured by Defendant’s actions.




                                       12
        Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 13 of 17




                                COUNT II
       Violation of Section 504 of the Rehabilitation Act of 1973,
                             29 U.S.C. § 794

      58.   Plaintiff incorporates the allegations in the preceding

paragraphs, as if fully set forth herein.

      59.   Plaintiff is a qualified individual with a disability within the

meaning of Section 504 of the Rehabilitation Act. See 29 U.S.C. §§ 705(9),

705(20), 794; 42 U.S.C. § 12102.

      60.   Defendant is a recipient of federal financial assistance within

the meaning of Section 504 of the Rehabilitation Act. See 29 U.S.C. § 794

      61.   Defendant has discriminated and is continuing to discriminate

against Plaintiff in violation of Section 504 of the Rehabilitation Act and its

implementing regulations by: (a) failing to provide reasonable modifications

necessary for Plaintiff to participate in Defendant’s programs and activities;

(b) failing to afford Plaintiff such benefits and services as are offered to

individuals without disabilities in a manner that is equal to others; (c) failing

to provide Plaintiff with benefits and services in a manner that is as

effective as that provided to others; (d) utilizing criteria or methods of

administration that have the effect of subjecting qualified individuals with

disabilities to discrimination on the basis of disability; and (e) utilizing

criteria or methods of administration that have the purpose or effect of


                                        13
          Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 14 of 17




defeating or substantially impairing accomplishment of the objectives of the

Defendant’s program or activity with respect to individuals with disabilities.

See 29 U.S.C. § 794; 34 C.F.R. § 104.4(a), (b)(1)(i), (b)(1)(ii), (b)(1)(iii),

(b)(4).

      62.     Defendant’s unlawful actions were and are intentional, willful,

malicious and/or done with reckless disregard to Plaintiff’s right to be free

from discrimination based on his disability.

      63.     If Defendant continues to engage in unlawful discrimination

against Plaintiff, Plaintiff will be immediately and irreparably injured.

      64.     Defendant has discriminated, and is continuing to discriminate,

against Plaintiff in violation of Section 504 of the Rehabilitation Act because

28 U.S.C. § § 35.136 (the ADA regulation on service animals) is

incorporated into the protections of Section 504. Berardelli v. Allied

Services, 900 F.3d 104 (3d. 2018).

      65.     Defendant’s unlawful actions were and are intentional, willful,

malicious and/or done with reckless disregard to Plaintiff’s right to be free

from discrimination based on her disability.

      66.     Plaintiff is, and will continue to be, immediately and irreparably

injured by Defendant’s actions.




                                        14
           Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 15 of 17




                               PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that judgment be

entered in her favor and against Defendant, together with the following

relief:

          67.   Declare that Defendant’s actions and inactions violate Title II of

the ADA and Section 504 of the Rehabilitation Act;

          68.   Issue injunctive relief, on a preliminary and permanent basis,

requiring Defendant to grant Plaintiff a reasonable modification allowing her

to attend school with her service animal;

          69.   Award nominal and/or compensatory damages, in an amount to

be proven at trial; and

          70.   Grant such other relief as may be just, equitable, and

appropriate, including an award of reasonable attorney’s fees and costs

pursuant to 42 U.S.C. § 12205 and 29 U.S.C. § 794a.



                                        DISABILITY RIGHTS PENNSYLVANIA,

                                  By:   __/s/ Morris Scott___________
                                        Morris Scott (PA I.D. 83587)
                                        Lee Wentz (PA I.D.93382)
                                        1800 John F. Kennedy Boulevard,
                                        Suite 900
                                        Philadelphia, PA 19103
                                        (215) 238-8070
                                        (215) 772-3126 (fax)
                                          15
Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 16 of 17




                            mscott@disabilityrightspa.org
                            lwentz@disabilityrightspa.org
                            Counsel for Plaintiff


                            DATE: September 3, 2021




                             16
Case 5:21-cv-03956-JFL Document 1 Filed 09/03/21 Page 17 of 17
